UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2388



REVEREND FRANKLIN C. REAVES; FANNIE MELETTE;
MICHAEL SMALL; LAMAR MELETTE; BETTY R. DAVIS;
LEWAN MELETTE; PATRICIA BENNETT; MCROY BARR;
WILLIE JOHNSON; JERRY MASON, and all others
similarly situated,

                                            Plaintiffs - Appellants,

             and


DAVID FRAIZER; JOSEPH BENNETT; BOBBY G.
SNOWEN; FRANKLIN M. SNOWEN; KENAKENOA N.
GODBOAT; MCARTHER BRUNSON; ZUYNETRA BRUNSON;
MARSHALL RAINEY; PATRICIA BRUNSON,

                                                         Plaintiffs,

          versus


SOUTH   CAROLINA   DEMOCRATIC   PARTY;   SOUTH
CAROLINA ELECTION COMMISSION; DILLON COUNTY
ELECTION COMMISSION; MARLBORO COUNTY ELECTION
COMMISSION; MARION COUNTY ELECTION COMMISSION;
STATE OF SOUTH CAROLINA; FLORENCE COUNTY
ELECTION COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-2047-4)


Submitted:    June 23, 2006                 Decided:   July 21, 2006
Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reverend Franklin C. Reaves, Fannie Melette, Michael Small, Lamar
Melette, Betty R. Davis, Lewan Melette, Patricia Bennett, McRoy
Barr, Willie Johnson, Jerry Mason, Appellants Pro Se. William
Norman Nettles, SANDERS & NETTLES, LLC, Columbia, South Carolina;
Henry Dargan McMaster, Attorney General, John William McIntosh,
Assistant Attorney General, Columbia, South Carolina; Thomas
Parkin C. Hunter, OFFICE OF THE ATTORNEY GENERAL, Columbia, South
Carolina; Lucas C. Padgett, Jr., MCNAIR LAW FIRM, PA, Charleston,
South Carolina; Clyde Havird Jones, Jr., Assistant Attorney
General, Columbia, South Carolina; Elizabeth Ramage McMahon, OFFICE
OF THE ATTORNEY GENERAL, Columbia, South Carolina; Charlie James
Blake, Jr., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Appellants seek to appeal the standing order referring

pretrial matters in pro se cases to a magistrate judge for report

and recommendation. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order appellants seek to appeal is neither a final order nor an

appealable interlocutory or collateral order. Nor has the district

court entered a final order in this case.   Accordingly, we dismiss

the appeal for lack of jurisdiction.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 3 -